Title: From James Madison to Clement Biddle, 6 December 1804 (Abstract)
From: Madison, James
To: Biddle, Clement


6 December 1804, Department of State. “I have received your letter of the 1st. inst. [not found], and have to inform you, that as the instrument, a copy of which it enclosed, appears to be exicuted by no other of the party than Thomas Reilly, it will be insufficient to enable you and Mr. Latimer to receive the two instalments due on the awards in the case of the Brig Sally, Logan, Master. As there appears to be a complication of interests founded no doubt upon a variety of facts, not known with certainty here, it is deemed a necessary, and it is hoped not inconvenient precaution, to request that a bond of indemnity should be exicuted to the United States in the sum of £5500 Stg. with sureties to be approved by the Cashier of the Bank of the United States. With this bond and the instrument above referred to, exicuted by all the parties named in it, the money will be paid to you and Mr. Latimer, or your Attorney duly constituted.”
